DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 12/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-8 are pending.
Claims 1, 3, and 5-8 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation “the coils” (recited in lines 16-20) is regarded as indefinite due to lacking proper antecedent basis. Particularly, the limitation is confusing since the claim defines “a plurality of coils”, “a plurality of coil groups”, and “two or more of the coils” such that “the coils” is ambiguous.
Applicant should amend the claim to establish a clear hierarchy of the coils of the invention, such as: 
“wherein the filter device includes:
a plurality of coils, 
wherein the plurality of coils comprises a plurality of coil groups,
wherein each of the coil groups comprises two or more of the plurality of coils,”
and throughout the rest of the claims, continue reciting “the plurality of coils”, “the plurality of coil groups”, or “the two or more of the plurality of coils” such that the limitations are clear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim according to the suggested hierarchy above in addition to the following: “the two or more of the plurality of coils are arranged such that winding portions of the two or more of the plurality of coils extend in a spiral shape”.

Regarding claim 2, the claim is rejected at least due to its dependency to claim 1, whose defects it inherits.

Regarding claim 3, the limitation “each of the coils” (line 5) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets “each of the coils” as “each coil of the plurality of coils”.

Regarding claim 4, “the coils” (line 2) lacks proper antecedent basis. Particularly, it is unclear if Applicant intends “the coils” to reference the “plurality of coils” or the “two or more coils” as is previously established in claim 1. In the interest of compact and expedited prosecution, the Examiner interprets as “the coils” as “the plurality of coils”.

Regarding claims 5-8, “each of the coils” (lines 1-2) lacks proper antecedent basis. Particularly, it is unclear if Applicant intends “the coils” to reference the “plurality of coils” or the “two or more coils” as is previously established in claim 1. In the interest of compact and expedited prosecution, the Examiner interprets “the coils” as “the two or more coils” due to the winding portions identified in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okunishi (US Pub. 2014/0110061).
Regarding claim 1, Okunishi teaches a plasma processing apparatus comprising ([0054] and Fig. 1, entirety): 
a chamber ([0054] and Fig. 1, vessel #10); 5
a supporting table ([0055] and Fig. 1, susceptor #12) configured to support a substrate in an inner space of the chamber ([0055] and Fig. 1, wafer W), the supporting table including a lower electrode ([0057] and Fig. 1, electrode #30), and an electrostatic chuck ([0057] and Fig. 3, electrostatic chuck #32) provided on the lower electrode (Fig. 3, #32 vertically above #30) and having therein a plurality of heaters ([0062] and Fig. 3, heating elements #50);10
a power feeding unit ([0057] and Fig. 1, power feed rod #40) electrically connected to the lower electrode ([0057]) and extending downward from the lower electrode ([0057] and Fig. 1); 
a conductor pipe ([0059] and Fig. 1, conductive cover #42) that is grounded (Fig. 1, connected to bottom wall #10a, which is grounded) and extends to surround the power feeding unit outside the chamber (Fig. 1, #42 surrounds #40 in a region below the chamber);
15a high frequency power source ([0058] and Fig. 1, HF power supply #34) electrically connected to the power feeding unit ([0057] and Fig. 1, #34 connected to #40 through matching unit #38);
a filter device ([0063] and Figs. 1, 3-4, 6, 8, and 16-17, filter units #54) configured to prevent a high frequency power from flowing into a heater controller ([0063] and Fig. 
a plurality of wirings ([0063] and Fig. 3, power feed conductors #52) that electrically connects the heaters and a plurality of coils of the filter device (Fig. 3, #52 connects heaters #50 to coils #104 in both filter units shown), 
wherein the filter device includes:
the coils electrically connected to the heaters (Fig. 3, #52 connects heaters #50 to coils #104 in both filter units shown); 
a plurality of capacitors ([0076] and Fig. 3, capacitors #106) respectively connected 25between the coils and the ground (Fig. 3, connections as shown); and 
a housing ([0079] and Fig. 4, casing #110) electrically grounded (Fig. 4, casing #110 connected to bottom wall, which is grounded as in Fig. 1) and configured to -35-accommodate the coils (Fig. 4, coils #104 housed inside casing #110), 
wherein the coils constitute a plurality of coil groups (Fig. 1, one coil group in each filter #54(IN) and #54(OUT)), each of the coil groups including two or more of the coils (Fig. 4, one coil group including #104(1) and #104(2)), 
as for each of the coil groups (one group as shown below in annotated Fig. 4), the coils (Fig. 1, #104(1) and #104(2)) are 5arranged such that winding portions of the coils (Fig. 4, individual windings shown in black/white) extend in a spiral shape around a central axis of the chamber (see both annotated figures below) and turns of the winding portions are arranged sequentially and repeatedly in an axial direction in which the central axis extends (see below), and

    PNG
    media_image1.png
    510
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    466
    media_image2.png
    Greyscale

10the coil groups are provided coaxially to the central axis (see annotated Fig. 4 above in relation to Fig. 6, which is shown along the central axis, and each coil group is structured this way) to surround the conductor pipe directly below the chamber (Fig. 1, coil groups within filters #54 surrounding the cylindrical cover #42 radially outward).

To clarify the record, the claim limitations “configured to support a substrate in an inner space of the chamber”, “configured to prevent a high frequency power from flowing into a heater controller from the heaters”, and “configured to accommodate the coils” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The Okunishi apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Okunishi teaches wherein 15the wirings have substantially the same length (Figs. 1, 4, and 7: power feed conductors #52 both appear to be the same length to the bottom surface of backplate #28, which then connect to internal conductors #51- thus the conductors #52 appear to be shown as the same length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US Pub. 2014/0110061) as applied to claims 1-2 above, and further in view of Ouyang (US Pub. 2010/0194278) and Diehm (US Patent 6,726,087).
The limitations of claims 1-2 are set forth above.
Regarding claim 3, Okunishi teaches wherein a plurality of terminals ([0074] and Fig. 3, terminals h1A, h2A, h1B, h2B; similar in Figs. 16A-17C) are provided at a peripheral portion of the electrostatic chuck to electrically connect with the 20heaters, 
the plasma processing apparatus further comprising: 
a lead line of each of the coils ([0080] and Fig. 4, filter terminals T1 and T2); multiple first electrical connectors extending upward 25from the multiple lead lines ([0063] and Fig. 3, conductors #52); 
multiple second electrical connectors ([0063] and Fig. 3, conductors #51) respectively -36-connected to the multiple first electrical connectors (see Fig. 3); 
multiple lines extending from the multiple second electrical connectors to positions below the peripheral portion of the electrostatic chuck ([0074] and Fig. 3, terminals h1a-h2b connect to upper portion of conductors #51 to lower chuck periphery); 
5wherein each of the wirings extends in a corresponding one of the first electrical connectors, a corresponding one of the second electrical connectors, and a corresponding one of the multiple lines (Fig. 3, wirings extend continuously from the heater power supplies to the heating elements through the aforementioned components).

Okunishi does not teach a circuit board connected to a lead line of each of the coils and to multiple first electrical connectors.

Okunishi and Ouyang both teach RF power transmission means, and are thus considered to be analogues art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the wiring as taught by Okunishi out of any of (or a combination thereof) a printed circuit board, wire, coaxial cable, dielectric, slab, optical fibers, electric power lines, and/or waveguides, as Ouyang teaches these elements are art-recognized equivalents in the field of electric power transmission (Ouyang – [0050]). See MPEP 2144.

Modified Okunishi does not teach wherein the multiple lines extending from the multiple second electrical connectors to positions below the peripheral portion of the electrostatic chuck (see above) are multiple flexible circuit boards.
However, Diehm teaches wherein flexible printed circuit boards are an art-recognized equivalent to traditional wiring arrangements, and advantageous over the same (Diehm: C4, L62 – C5, L4).
Modified Okunishi and Diehm both teach electrical connecting means, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the wiring as taught by modified Okunishi with the flexible printed circuit boards as taught by Diehm in order to lay the connections in tight spaces with difficult orientations and to resist breakage under bending loads (Diehm: C4, L62 – C5, L4). See MPEP 2144.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US Pub. 2014/0110061), Ouyang (US Pub. 2010/0194278), and Diehm (US Patent 6,726,087), as applied to claim 3 above, and further in view of Sellers (US Patent 5,717,293).
The limitations of claim 3 are set forth above.
Regarding claim 4, Okunishi teaches capacitors provided below the coils (Okunishi – [0076] and Fig. 3-4, capacitors #106 in capacitor box #112).

Modified Okunishi does not teach 15wherein each of the capacitors is mounted on a corresponding one of additional multiple circuit boards.
However, Sellers teaches capacitors mounted on printed circuit boards (Sellers – C5, L14-20).
Modified Okunishi and Sellers both teach plasma-enhanced chemical vapor deposition (PE-CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to provide the capacitors as taught by Okunishi on circuit boards, as taught by Sellers, in order to fit within an enclosure and to easily allow retrofitting of existing devices with the capacitors (Sellers – C5, L15-20).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the in addition to correcting the issues raised above in the rejections of claims 1-8 under 35 U.S.C. 112(b).
The Examiner suggests incorporating the limitations of claim 5 into claim 1, correcting issues relating to the rejections under 35 U.S.C. 112(b), and cancelling claims 6-8. This would obviate, in the subsequent Office Action, rejections of claims 6-8 under 35 U.S.C. 112(d) for failing to further limit the claim from which they depend.

Response to Arguments
In regards to the section 112(b) rejections of all claims, Applicant asserts that the amendments to the claims and the remarks given making it clear how the “coils” and the “circuit boards” are to be interpreted. Respectfully the Examiner disagrees, and has set forth above the reasoning behind each rejection.

In regards to the section 103 rejection of claim 1, the Applicant’s remarks have been carefully considered but are not persuasive.
Particularly, the limitation in question: “a central axis of the chamber” is broad enough to encompass more scenarios other than “the vertical center axis of the chamber”, which appears to be how Applicant is interpreting the limitation. The Examiner submits that Applicant is too narrowly interpreting the limitation, which must be considered under the broadest reasonable interpretation of the words currently in use.
Accordingly, the Examiner submits that “a central axis” is not limited to the geometric center, nor is the directionality of the axis defined (vertical, horizontal, 
With this interpretation, Okunishi reasonably teaches wherein each coil of the disclosed filter units (see annotated Fig. 1 below, filter units #54) has a center vertical axis (as below, dashed lines) that is provided within a central region of the chamber (see below). 

    PNG
    media_image2.png
    324
    466
    media_image2.png
    Greyscale

As such, the breadth of the limitation continues to allow this interpretation of Okunishi to meet the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718